12/08/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0568



                               No. DA 22-0568

IN THE MATTER OF

R.K.,

        A Youth in Need of Care.


                                   ORDER


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing

        IT IS HEREBY ORDERED that Appellant is granted an extension of

time until January 13, 2023, to prepare, file, and serve the Opening Brief.

        No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December
                                                                            PAGE   1    8 2022